Case 18-31754-5-mcr   Doc 451 Filed 05/30/19 Entered 05/30/19 16:49:18   Desc
                         Main Document    Page 1 of 6
Case 18-31754-5-mcr   Doc 451 Filed 05/30/19 Entered 05/30/19 16:49:18   Desc
                         Main Document    Page 2 of 6
Case 18-31754-5-mcr   Doc 451 Filed 05/30/19 Entered 05/30/19 16:49:18   Desc
                         Main Document    Page 3 of 6
Case 18-31754-5-mcr   Doc 451 Filed 05/30/19 Entered 05/30/19 16:49:18   Desc
                         Main Document    Page 4 of 6
Case 18-31754-5-mcr   Doc 451 Filed 05/30/19 Entered 05/30/19 16:49:18   Desc
                         Main Document    Page 5 of 6
Case 18-31754-5-mcr   Doc 451 Filed 05/30/19 Entered 05/30/19 16:49:18   Desc
                         Main Document    Page 6 of 6
